DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: The claim does not end in a period.  As found in MPEP608.01 Each claim begins with a capital letter and ends with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, Line 2; and Claim 17, Line 2 recite the limitation “supplies greater than 120 kW”. 
The claims do not indicate what is supplied. 
For the purpose of examination the limitation is interpreted as reciting: supplies power greater than 120 kW.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 11 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanfield (2018/0297477).
Claim 1: Stanfield teaches an electric vehicle charging station (10), the charging station (10) (Fig.1) comprising: fuel pumps (12) (Par.39), electric vehicle supply equipment (EV charger) (12) (Par.39), and a charge buffer (26), the charge buffer (26) being operable to receive electric current from an electricity supply grid (40) (Par.47) and supply current to the electric vehicle supply equipment (EV charger) (12) (Par.44).  
Claim 7: Stanfield teaches the limitations of claim 1 as disclosed above. Stanfield teaches the electric vehicle supply equipment supplies power greater than 120 kW (350KW) (Par.65).  
Claim 9: Stanfield teaches the limitations of claim 1 as disclosed above. Stanfield teaches the charge buffer (26) comprises an array of batteries (Par.46).  
Claim 11: Stanfield teaches a method of charging electric vehicles, the method comprising: in a charging station (10) comprising fuel pumps (12) (Par.39), electric vehicle supply equipment (EV charger) (12) (Par.39), and a charge buffer (26): receiving electric current in the charge buffer (26) from an electricity supply grid (40) (Par.47); supplying current to the electric vehicle supply equipment from the charge buffer (26) (Par.44); and charging one or more batteries in an electric vehicle using the electric vehicle supply equipment (EV charger) (12) (Par.39).  
Claim 17: Stanfield teaches the limitations of claim 11 as disclosed above. Stanfield teaches the electric vehicle supply equipment supplies power greater than 120 kW (350KW) (Par.65).  
Claim 18: Stanfield teaches the limitations of claim 11 as disclosed above. Stanfield teaches the charge buffer (26) comprises an array of batteries (Par.46).  he 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-4, 10, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (2018/0297477) as applied to claims 1 and 11 above, and further in view of Yang et al. (2016/0020618).
Claims 2-4 and 12-14: Stanfield teaches the limitations of claims 1 and 11 as disclosed above. Stanfield does not explicitly teach the electric vehicle supply equipment charges batteries at a rate greater than 4C; the electric vehicle supply equipment charges batteries at a rate greater than 5.6C; the electric vehicle supply equipment charges batteries at a rate greater than 10C.  
Yang teaches an electric vehicle supply equipment (38) charges batteries (24) at a rate greater than 10C (15C) (Par.4).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yang in the system of Stanfield to have had fast charged the battery fully charging it in less than an hour (Par.40).
Claims 10 and 19: Stanfield teaches the limitations of claims 1 and 11 as disclosed above. Stanfield does not explicitly teach the electric vehicle supply equipment is configured to apply a voltage to batteries above their battery voltage limit when beginning charging.  
Yang teaches an electric vehicle supply equipment (38) is configured to apply a voltage to batteries above their battery voltage limit when beginning charging (Par.42).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yang in the system of Stanfield to have .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (2018/0297477) as applied to claims 1 and 11 above, and further in view of Kawakami (2017/0200943).
Claims 5 and 15: Stanfield teaches the limitations of claims 1 and 11 as disclosed above. Stanfield does not explicitly teach the electric vehicle supply equipment is configured to charge batteries comprising silicon-dominant anodes comprising active material of 50% or more elemental silicon.  
Kawakami discloses batteries of electric vehicles (Par.3) comprising silicon-dominant anodes comprising active material of 50% or more elemental silicon (Par.51).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kawakami in the system of Stanfield to have had high energy density batteries (Par.51) that can release large amounts of lithium ions (Par.26) suitable for supplying power to electric vehicles (Par.3).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (2018/0297477) as applied to claims 1 and 11 above, and further in view of Startchik (2017/0117593).
Claims 6 and 16: Stanfield teaches the limitations of claims 1 and 11 as disclosed above. Stanfield teaches the charge buffer (26) is located in an underground tank (Par.44) (Fig.1).  

Startchik discloses an array of batteries located in a former fuel tank (15) (Par.31).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Startchik in the system of Stanfield to have had provided for recharging a car battery utilizing existing infrastructure (Par.5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (2018/0297477) as applied to claim 1 above, and further in view of Veda et al. (2017/0155253).
Claim 8: Stanfield teaches the limitations of claim 1 as disclosed above. Stanfield does not explicitly teach the charge buffer comprises an array of capacitors.  
Veda teaches an electric vehicle charging station (10), the charging station (10) (Fig.1) comprising: a charge buffer (30) comprising an array of capacitors (Par.29).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Veda in the system of Stanfield to have had a known energy storage system to reduce overall peak load by supplementing the primary supply of electrical energy coming from the grid (Par.29).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (2018/0297477) and Yang et al. (2016/0020618).
Claim 20: Stanfield teaches an electric vehicle charging station (10), the charging station (10) (Fig.1) comprising: fuel pumps (12) (Par.39), electric vehicle 
Stanfield does not explicitly teach the electric vehicle supply equipment charging batteries in electric vehicles at a rate greater than 4C.
Yang teaches an electric vehicle supply equipment (38) charges batteries (24) at a rate greater than 4C (15C) (Par.4).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yang in the system of Stanfield to have had fast charged the battery fully charging it in less than an hour (Par.40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 20, 2021